Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
It is noted that claim 63 has the status indicator “NEW,” yet includes underlined material.  New claims should not contain underlined material as underlining implies a change has been made with respect to a previous version of the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1, 34 and 63 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Amurthur et al. (Amurther: Pat. No. 8,755,892) in view of Cartledge et al. (Cartledge: Pub. No. 2015/0360030).
Regarding claim 1, Amurthur discloses a neural stimulation system comprising: a wearable neural stimulation device (nerve stimulator 203) for delivering a stimulus to an ear of a subject (Fig. 2A), the wearable neural stimulation device including at least one neural stimulator (NS 302), the at least one neural stimulator configured to deliver at least one first stimulus to activate one or more nerve or nerve branch (neural target) innervating the skin on or in the vicinity of the ear of the subject (Fig. 2A; col. 4, lines 10-57) and at least one second stimulus to activate the one or more nerve or nerve branch (see at least Fig. 7 wherein a first stimulus is applied at 710 and at least one second stimulus is applied at 720); a securing member configured to secure the at least one neural stimulator to the ear of the subject (note 705; Fig. 7); and a computing device (the remote “other devices” used to program the neural stimulator device and inherently required in to provide the programmability discussed at least in col. 6, lines 54-67) configured to communicate with the wearable neural stimulation device via a communication link (the transceiver 522 inherently requires a communication link between it and the other computing device(s) in order to establish communication) and configured to send or receive information relating to operation of the wearable neural stimulation device to or from one or more remote system via a communications network 
Amurther does not disclose the newly recited limitation involving one or more extensions extending from at least one of the securing member or a main body of the wearable neural stimulation device, the one or more extensions configured to contact at least one of a concha of the ear of the subject or a posterior surface of a pinna of the ear of the subject generally opposite the concha.  Cartledge, however, discloses a related system for stimulating the ear to gain a wide variety of therapeutic benefits, with one or more extensions (electrode booms; Fig. 21; par. 0025) extending from at least one of the securing member or a main body of the wearable neural stimulation device, the one or more extensions configured to contact at least one of a concha of the ear of the subject or a posterior surface of a pinna of the ear of the subject generally opposite the concha (see Fig. 21).  Amurther teaches that the invention is not limited to stimulation of, and attachment to, the ear lobe (e.g., see col. 4, lines 31-57), but may include other transcutaneous or implantable locations.  Both Amurther and Cartledge are concerned with providing similar therapeutic benefits (e.g., pain management, obesity control, cardiac treatment, etc.); and both suggest that optimal placement of the neural stimulator and electrodes may vary depending on the application (note in particular pars. 0016 and 0026 of Cartledge wherein it is taught that optimal stimulation locations are constantly evolving with scientific research).  Given these teachings and 
Regarding claim 34, related comments to those made in the rejection of substantially similar limitations in claim 1 apply here as well.  Regarding the use of at least one sensing device or stimulation device separate and distinct from the wearable neural stimulation device and configured for communication, the examiner considers sensing device 627 configured for communication with the wearable neural stimulation device through detachable lead 620, to be separate and distinct from the wearable stimulation device as set forth in claim 34, as it is contained on a separate and distinct element from the wearable stimulation device 615.  
Regarding claim 63, Cartledge discloses that electrodes may be located on a posterior surface of the pinna generally opposite of the concha (par. 0240, behind the ear electrodes; see Figs. 4, 5, 16, 20 and 21).  As argued above in the rejection of claim 1, given the suggestion by Amurther that other transcutaneous and implantable locations may be used, and given the showing by Cartledge of a related system employing electrodes transcutaneously located on the posterior surface of the pinna generally opposite the concha, and the teaching that it is desirable to account for constantly evolving scientific research regarding stimulation location, those of ordinary skill in the art would have considered it a matter of obvious design to modify Amurther to include the recited electrode location.
Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amurther ‘892 in view of Cartledge et al. (Cartledge: Pub. No. 2015/0360030), Gozani et al. (Gozani: Pat. No. 9,474,898).

Regarding claims 14-16 (see the rejection of claim 1 for substantially similar limitations), Amurther does not discuss the use of fault detection hardware and/or software such as recited.  Cartledge, however, discloses a related nerve stimulator capable of use on the ear where it is taught that such hardware and/or software can be used to detect a fault in the system by employing a sensor configured to sense one or more characteristics indicative of a fault.  Cartledge teaches that such a system may be used taking into account electrode-skin interface impedance to partially disable the system by disabling problem electrodes, or if the problem cannot be mitigated by generator control, a warning is sent for the wearer to properly affix the electrode(s)(par. 0034).  Gozani discloses a related TENS device where electrode-skin interface impedance is sensed (claim 15: see sensor of Fig. 9) and, if the impedance indicates a significant malfunction is present (e.g., open circuitry electrode condition resulting from unintentional electrode separation from skin, thus creating an unsafe operating condition), halts stimulation in response to detecting the fault (see at least col. 2, lines 20-38).  As is well-known in the art, system malfunctions, poor/loose skin-electrode contact, lead fractures, etc., may result in ineffective and potentially harmful treatment (see for example Gozani, Background of Invention).  To therefore provide fault detection hardware and/or software to avoid ineffective and potentially unsafe operation would have been considered a matter of obvious design to those of ordinary skill in the art.
Claims 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amurther ‘892 in view of Cartledge ‘030 and Toth et al. (Toth: Pub. No. 2017/0231490).
Regarding claims 23-25, note the comments made above regarding substantially similar limitations in claims 1 and 14.  While Amurther does not discuss the use of at least one sensor configured to detect one or more characteristics of a sleeping disorder, Amurther does suggest that neural stimulation may be utilized to treat sleep disorders (see “Background” on the invention).  Cartledge discloses a nerve stimulation system wherein it is similarly suggested that sleep disorders may be treated with such a system (pars. 0007, 0019, 0397), and further states that a variety of physiological and motion sensors may be employed including sensors capable of detecting heart rate, respiratory rate, oxygen saturation levels, motion, head position, etc. and that the collected signals may be used to provide feedback in a closed-loop manner to optimize treatment for changing conditions (par. 0036).  Those of ordinary skill in the art would have readily recognized these parameters to be critically important in determining the extent and patterns of a variety of sleep disorders.  Toth, for example, teaches that such sensors are advantageous for monitoring sleep disorders such as apnea, snoring, sleep walking, etc., during sleep studies (pars. 0094, 0101), and responsively providing feedback signals for nerve stimulation systems.
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amurther ‘892, Cartledge ‘030 and Toth as applied to claims 23-25 above, and further in view of Hatlestad et al. (Pub. No. 2001/0042589).
Regarding claim 26, Hatlestad teaches that knowledge of the sleep quality, emotional state, activity level, oxygen saturation, heart rate, respiratory rate, etc., can 
Claim(s) 34-40, 42 and 43 is/are rejected under 35 U.S.C. under 35 U.S.C. 103 as obvious over Amurther et al. ‘892 and Cartledge ‘030 in view of Rosenbluth et al. (Rosenbluth: Pat. No. 9,452,287).
Regarding claim 34, note the application of Amurther and Cartledge to substantially similar limitations in the rejections already presented above.  While Amurther is considered to show at least one sensing device or stimulation device separate and distinct from the wearable neural stimulation device and configured for communication, in an abundance of caution, Rosenbluth is provided to show that at least one sensing device or stimulation device may be physically separate and distinct from the wearable neural stimulation device.
Rosenbluth discloses a related system wherein several arrangements are shown in Fig. 7 including separate and distinct sensing devices 780 and stimulation devices vice versa sensing) is needed (see for example the text abridging cols. 12 and 13).  Wireless communication also avoids the need to tunnel leads over potentially tortuous paths and long distances to connect the sensing device to the stimulation device.  To therefore adapt such a feature in the system of Amurther would have been a matter of obvious design to those of ordinary skill in the art.
Regarding claim 35, see col. 29, lines 45-67 where a variety of well-known communication standards may be employed including those recited by the applicant.  Artisans would have considered any known wireless communication link to be suitable to the invention, with the exact choice dependent on the application at hand, cost, expected interference, medical device regulations, and a host of other obvious design matters.
Regarding claims 36, 37, 42 and 43, while Amurther does not explicitly label the “other devices” that may be used to send or receive information to or from one or more remote systems via a communications network, communication networks employing computing devices such as claimed are old and well-known in the medical device arts.  Rosenbluth, for example, discloses that one may collect data from wearable neurostimulation devices, send the data and other operational parameters to remote computing devices of external healthcare networks in the form of mobile phones, laptops, tablet computers, etc., to optimize device settings for stimulation and feedback to the wearable device (see Fig. 20 and the corresponding discussion).  Any artisan looking to optimize stimulation settings and device operation, as well as provide critical 
The limitations of claims 38-40 are clearly and explicitly disclosed by Amurther.
Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amurther ‘892, Cartledge and Rosenbluth as applied to claims 34, 35-40, 42 and 43 above, and further in view of Wetmore et al. (Wetmore: Pub. No. 2014/0057232).
While Amurther, Cartledge and Rosenbluth do not appear to discuss the delivery of “mindful or behavioral therapy,” Wetmore discloses that such therapy (e.g., cognitive tests) may be employed to assess the effectiveness of neural stimulation treatment such as for sleep disorders (Fig. 1A, par. 0203).  Artisans desiring to enhance the effectiveness of neural stimulation suitable for treating sleep disorders (see Background of Amurther), would have therefore considered it a matter of obvious design to include known “mindful or behavioral therapy” in the system of Amurther and Rosenbluth.
Response to Arguments
Applicant's arguments filed April 27, 2021 have been fully considered but they are not persuasive. 
The applicant argues that the PTO has not established a prima facie case of anticipation/obviousness against the currently amended claims because the PTO has each and every recitation of independent claims 1, 14, 23 and 34.  
The examiner responds that the PTO did establish a prima facie case of anticipation and obviousness prior to the most recent amendment altering the scope of the claims.  The current Office Action addresses the applicant’s newly presented limitations.  The applicant has not provided any arguments rebutting the Office’s position presented in the prior Office Action, but instead points to the newly presented limitations for patentability.
The applicant states that Amurther discloses “…in the first few sentences of the Summary…” that the device mounts on the ear lobe; that the device includes a clip to attach to the ear lobe; and that the stimulator is adapted to stimulate neural targets in the vicinity of the ear lobe.  It is alleged that the intended purpose and the principle of operation of the Amurther device is therefore to be attached to the ear lobe and to stimulate the ear lobe (Remarks page 16).  It is stated that Amurther does not appear to disclose extensions configured to contact at least one of the concha or the posterior pinna as now currently amended in all of the independent claims.
This is not found to be convincing because, beyond the first few sentences of the Summary referred to by the applicant, Amurther discloses that the device is not limited to attachment to, or stimulation of, the ear lobe.  Lines 22-57 of column 4, for example, specifically teach that the device may be placed within the ear canal in the form of an ear plug, or implantable.  It is stated that the auricular nerve which includes the greater auricular nerve and the lesser auricular nerve, innervates the surfaces of the outer ear and the skin over the parotid gland and the mastoid process.  It is taught that stimulation ear, including sympathetic and parasympathetic nervous systems, has a wide variety of potential applications due to acupuncture channels meeting in the ear.  The paragraph abridging columns 2 and 3, col. 7, lines 50-65 and col. 9, lines 26-35, among others, indicate that various electrode positions are suitable including in the external auditory canal or at a transcutaneous location behind the ear and over or otherwise proximate to the ear, and include but are not limited to the auricular branch of the vagus nerve.  A fair reading of Amurther would therefore suggest that the stimulation system is not limited to ear lobe attachment or stimulation of the ear lobe, but rather is inclusive of other locations about the ear.  
Regarding claim 14, the applicant in a footnote on page 19 of the Remarks asserts:
The PTO never alleged which recitations of independent claim 14 are allegedly taught or suggested by Amurthur.  Applicant respectfully requests that the PTO expressly state which recitations of independent claim 14 are allegedly taught or suggested by Amurthur thereby allowing Applicant to review the PTO’s rejection instead of merely guessing.

Considering that claim 14’s limitations are practically word-for-word identical to those found and already addressed in claim 1 with the exception of the recited fault detection hardware and/or software –which the examiner explicitly addressed in the rejection of claim 14 —it is unclear what alleged “guesswork” the applicant is complaining about.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose a variety of neurostimulation devices including fault detection hardware and/or software to detect a fault in system function and cease application of the stimulus, partially shut down the system, .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY SCHAETZLE whose telephone number is (571)272-4954.  The examiner can normally be reached on alternate Mondays and Wednesday-Friday 9:30-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENNEDY SCHAETZLE/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        



KJS
June 7, 2021